Citation Nr: 1131633	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-37 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2002 to June 2004.  He also has service in the National Guard.  

This matter is on appeal from a May 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims to have hearing loss and tinnitus due to service.  A review of the record indicates that the Veteran had several years of Army Reserve service, and active military service from August 2002 to June 2004.  The RO also reports that the Veteran had active service from August 1980 to November 1980; however, this period has not been verified.  Reserve records show that the Veteran was noted to have right ear hearing loss in June 1986, May 1996 and June 2001.  What is missing is whether that hearing loss was due to any verified active military service from August 1980 to November 1980, a period of Active Duty for Training (ACDUTRA) or a period of Inactive Duty Training (INACDUTRA), to include any noise exposure suffered therein.  In order to address this medical questions all periods of active military service, ACDUTRA and INACDUTRA must be verified prior to August 2002.  Once verified this information must be associated with the claims file.

If it is determined that the hearing loss noted in 1986, 1996 and 2001 was not due to any period of active service from August 1980 to November 1989 or any period of ACDUTRA or INACDUTRA prior to August 2002 to June 2004, then the medical question becomes whether any pre-existing hearing loss was aggravated during the Veteran's active military service from August 2002 to June 2004.

As the Veteran claims that his tinnitus is due to noise exposure, the medical question that must be addressed is whether it is due to any period of active service, including any verified active service from August 1980 to November 1989, his verified active service from August 2002 to June 2004, and/or any period of ACDUTRA or INACDUTRA.

To address the medical questions raised by the record, the Veteran should be scheduled for a VA examination to include opinions regarding the etiology of any bilateral hearing loss and tinnitus

In light of the forgoing, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate agency, to verify the precise dates of the Veteran's periods of active military service, ACDUTRA, INACDUTRA for the period from 1980 to the present.  Service records providing points are not helpful in this regard.  Additionally, all associated service treatment records should be obtained, including but not limited to any periodic or retirement examinations.

2.  All requests and all responses for the above-described records, including negative responses, must be documented in the claims file.  All records received must be associated with the claims file.  Requests for records from Federal agencies, including military records, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  If appropriate, such determination should be documented in the claims file.  If any records cannot be obtained, the Veteran must be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any such records.

3.  Schedule the Veteran for an audio examination for the purpose of determining whether he has a current hearing loss and/or tinnitus disability which is related to service.  All appropriate test, including audiological testing and the Maryland CNC test, must be conducted.
The examiner should be given a list of the Veteran's periods of active military service, ACDUTRA and INACDUTRA.  The examiner should question the Veteran regarding his exposure to acoustic trauma during periods of active military service, ACDUTRA and INACDUTRA prior to August 2002.  The examiner should then give a medical opinion as to whether it is at least as likely as not (i.e. a 50 percent probability) that any current hearing loss and/or tinnitus found is due to noise exposure during a verified period of active military service, or a verified period of ACDUTRA or INACDUTRA.

If it is determined that the hearing loss noted in 1986, 1996 and 2001 was not due to any verified period of active service from August 1980 to November 1989 or any period of ACDUTRA or INACDUTRA prior to August 2002, then the examiner should address whether any pre-existing hearing loss was aggravated (increased in severity beyond the natural progress) during the Veteran's active military service from August 2002 to June 2004.

Pertaining to the claim of service connection for tinnitus, the examiner should addressed whether any tinnitus found is due to any period of active service, including any verified active service from August 1980 to November 1989, his verified active service from August 2002 to June 2004, and/or any period of ACDUTRA or INACDUTRA.  If it is determined that hearing loss is due to active military service or a verified period of ACDUTRA or INACDUTRA, the examiner should state whether any tinnitus found is related to such hearing loss.

In giving the opinions the examiner must provide a complete rationale.  The opinion should take into consideration the Veteran's reported exposure to noise in active military service, ACDUTRA and INACDUTRA, as well as any exposure to noise outside of service.

4.  After ensuring that all requested development has been completed, re-adjudicate the claims of service connection for hearing loss and tinnitus.  If any determination remains adverse issue the Veteran and his representative a 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


